PER CURIAM. *
Writ granted. The district court judge who denied relator’s petition for post-conviction relief prosecuted relator for the instant crime over twenty years ago. Although this appears to have been inadvertent, he should have been recused from the post-conviction relief proceeding. La.Code Crim.P. art. 671(A)(3). Therefore, the trial court’s ruling *1323on the relator’s application for post-eonvietion relief is vacated. This case is remanded to the district court for reassignment to another judge to rule on relator’s application for post-conviction relief.

 Kimball, J., not on panel. Rule IV, Part 2, § 3.